Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 6/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,677,333 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The withdrawn claims 15-22 are now reinstated for allowance.
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has filed a TD on 6/17/2021 and have been approved. No prior art discloses combination structures for a rotation transmission mechanism which including a drive wheel comprises a cam face forming part, the engagement part of the driven wheel being slid on the cam face forming part at a rotational position where the engagement parts are not engaged with each other; and wherein a brake member structured to generate a rotation load is disposed in a range, on an upstream side of a power transmission path including the drive wheel as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale